
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.81


         LOGO [g423653.jpg]

March 3, 2005

Ms. Mary Lou O'Keefe
13635 Old El Camino Real
San Diego, CA 92130

RE: Amendment to Executive Employment Agreement

Dear Mary Lou:

        This letter sets forth the agreement between you and Peregrine
Systems, Inc. (the "Company") to amend the terms of the Executive Employment
Agreement between you and the Company, dated as of July 1, 2002 (the "Employment
Agreement"), as set forth herein (the "Amendment").

        The Company and the Executive hereby agree that effective as of
February 22, 2005:

        1.     The second sentence of Section 7.2 of the Employment Agreement
shall be deleted in its entirety and replaced with the following:

"In the event of such termination without Cause, Executive will be entitled to
receive a "Severance Payment" equivalent to the sum of (i) twelve months of
Executive's Base Salary then in effect on the date of termination plus
(ii) Executive's target annual bonus under the MICP or successor plan, payable
in accordance with Company's regular payroll cycle, provided that Executive:
(a) complies with all surviving provisions of this Agreement as specified in
subsection 13.8 below; (b) executes a full general release acceptable to
Company, releasing all claims, known or unknown, that Executive may have against
Company arising out of or any way related to Executive's employment or
termination of employment with Company; (c) agrees to provide transition
assistance to Company, without further compensation, for three months following
the termination of the employment relationship by Company; and (d) agrees,
without further compensation, to provide information and assistance as may
reasonably be required in connection with litigation in which the Company or
Executive is a party."

        2.     A new Section 7.4 shall be added to the Employment Agreement and
shall provide the following:

"Section 7.4 Termination By Executive For Good Reason/Severance. Executive may
terminate Executive's employment upon thirty (30) days' advance written notice
for Good Reason (as defined below). In the event of such termination for Good
Reason, Executive will be entitled to receive the Severance Payment described in
subsection 7.2, provided that Executive: (a) complies with all surviving
provisions of this Agreement as specified in subsection 13.8 below; (b) executes
a full general release acceptable to Company, releasing all claims, known or
unknown, that Executive may have against Company arising out of or any way
related to Executive's employment or termination of employment with Company; and
(c) agrees, without further compensation, to provide information and assistance
as may reasonably be required in connection with litigation in which the Company
or Executive is a party. In addition to the Severance Payment, Company shall pay
for Executive's COBRA coverage during the payout period of the Severance
Payment. All other Company obligations to Executive will be automatically
terminated and completely extinguished.

For purposes of this Agreement, "Good Reason" is defined as: (a) a relocation of
Executive's principal place of employment of more than 50 miles without consent
of Executive; (b) a material diminution of Executive's duties or
responsibilities; provided that a mere change in the Executive's title or
reporting relationships will not be Good Reason or (c) a material

--------------------------------------------------------------------------------






reduction in Executive's compensation (other than equity-based compensation) or
employee benefits other than as part of general reduction compensation or
benefits of all similarly situated Company executives."

        3.     Except as modified by this Amendment, the Employment Agreement
shall remain unchanged and shall remain in full force and effect.

  Sincerely,
 
John Mutch
Chief Executive Officer
Acknowledged and agreed
to as of March    , 2005
 
    

--------------------------------------------------------------------------------

Mary Lou O'Keefe
 

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.81

